Citation Nr: 1636516	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-23 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's low back disability is manifested by forward flexion to at least 45 degrees.  Her incapacitating episodes were of less than two weeks in duration. 


CONCLUSION OF LAW

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service department and VA medical records have been secured.  She was afforded VA examinations to determine the severity of her service-connected low back disability.  VA's duty to assist is met.



Factual Background

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Private medical records show the Veteran was referred in May 2011 for physical therapy for evaluation and treatment of her increasing lumbosacral pain.  She noted she had been receiving care from a chiropractor for about one year without lasting relief.  On examination, forward flexion was to 45 degrees, extension was to 40 degrees, lateral flexion was 20 degrees to the right (left lateral flexion was not listed), and rotation was to 10 degrees bilaterally.  A manual muscle test of the lower extremities was 5-/5 throughout, except for hip flexion which was 4+/5 on the right and 4/5 on the left.  It was noted the Veteran exhibited moderate tenderness and spasm of the left lumbosacral paraspinals and sacroiliac joint.  Deep tendon reflexes and sensation were within normal limits bilaterally.

A VA examination of the spine was conducted in August 2011.  The Veteran reported she was not able to lift and could not sit for too long.  It was noted she had received physical therapy during the previous year.  She was on medication for pain as needed.  She stated that her pain was 8-9/10 during flare-ups, which could last for up to eight days.  During such times, she was not able to get out of bed, dress, bend over or drive.  An examination revealed that forward flexion of the lumbar spine was to 90 degrees, extension was to 30 degrees, lateral flexion was to 25 degrees to the right and 20 degrees on the left, and rotation to the right was to 30 degrees.  There was evidence of pain on some movements.  (Rotation to the left was not listed, but it was noted there was no objective evidence of pain.)  The Veteran was able to perform repetitive use testing and there was no additional limitation of motion.  Her functional loss consisted of pain on movement.  There was no localized pain or tenderness to palpation.  No guarding or muscle spasm was noted.  Muscle strength testing was normal.  There was no muscle atrophy.  Reflexes and a sensory examination were normal.  Straight leg raising was negative bilaterally.  The Veteran had radicular pain from the back of the thigh to the left foot, at times up to the knee.  She had these symptoms with flare-ups.  It was reported she had moderate intermittent pain in the left lower extremity.  There was no numbness or paresthesias.  It was noted there was involvement of the L2/L3/L4 nerve roots.  It was stated the radiculopathy was of mild severity.  There were no other neurological abnormalities.  The Veteran indicated she had not had any incapacitating episodes in the previous 12 months.  She stated she used a brace on weekends.  The diagnosis was degenerative disc disease.  The examiner commented that the Veteran's low back disability did not impact her ability to work.  

In July 2012, a VA physician reviewed the August 2011 VA examination.  He stated that regarding the lumbar degenerative disc disease with subjective complaints of radiculopathy to the left lower leg, without any tingling, numbness or dysthesia found, is merely what the Veteran told the examiner.  The normal neurological examination, including a negative Lasegue's sign bilaterally, indicated there was no objective evidence of radiculopathy at that time.  

Magnetic resonance imaging of the lumbar spine at a private facility in March 2013 revealed degenerative disc disease involving L3-4 L4 5 and L5.  The Veteran was seen for complaints of back pain in May 2013.  

In January 2014, J.P.D. related that the Veteran worked for him and that, on occasion, she had to take vacation because she was unable to fulfill her duties due to back pain.  She had been placed on light duty at times.

The Veteran was afforded a VA examination of the spine in January 2014.  She stated she had low back pain that was accentuated with certain movements and activities.  She said she has pain into the left leg with a tingling sensation in the foot.  She treated her current symptoms with stretching exercises and Motrin as needed.  She also indicated she had flare-ups that caused increased pain which made getting out of bed very difficult and made movement difficult.  She related she had a flare up about once every 2 months.  An examination of the low back disclosed that forward flexion was to 75 degrees, extension to 30 degrees, and lateral flexion and rotation were both to 30 degrees bilaterally.  The Veteran was able to perform repetitive use testing without additional limitation of motion.  Her functional loss consisted of less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation.  No muscle spasm or guarding was present.  Muscle strength testing was normal.  There was no muscle atrophy.  Reflexes were normal, as was a sensory examination.  Straight leg raising was negative bilaterally.  The Veteran had mild paresthesias of the left lower extremity and mild intermittent pain of the left lower extremity.  The examiner stated that the radiculopathy of the left lower extremity was mild.  The right side was not affected.  It was noted ankylosis was not present.  It was also reported that the Veteran had had incapacitating episodes having a total duration of at least one week, but less than two weeks, during the previous 12 months.  The diagnosis was degenerative arthritis of the spine.  The examiner stated the Veteran had had to miss work due to her symptoms of back pain and had been placed on light duty at times.  

In April 2014, the physician who conducted the January 2014 VA examination reviewed the record, to include that examination.  He stated that an opinion regarding whether, if, when and to what extent, in degrees, further "repetitive use" or reported "flare-ups" could significantly limit functional ability, is not one with literature support, but instead is based on clinical information including history and physical findings.  He noted that more definitive loss of function, due to flare-ups, could not be determined without resorting to mere speculation, except when said flare-up occurs during examination.  He added that a flare-up did not occur during the examination.

The Veteran was scheduled for a VA examination in 2015 to evaluate the severity of her low back disability, but did not report for it.

 Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Code 5237 (listed in the General Rating Formula for Diseases and Injuries of the Spine), a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where forward flexion is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

Under Code 5243, when a Veteran experiences incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  (For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1 following the Code.)

When evaluating a service-connected disability based on limitation of motion, the Board must take into consideration functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnson v. Brown, 9 Vet. App. 7 (1996).  In DeLuca, the Court held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flareups).  Id.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).



Analysis 

The Veteran asserts a higher rating is warranted for her low back disability.  When she was seen at a private facility in May 2011, forward flexion of the lumbar spine was to 45 degrees.  This finding supports the 20 percent rating this has been assigned, but does not provide a basis for a higher rating.  

The August 2011 VA examination reveals that the Veteran's low back disability had improved.  Her range of motion was greater, with forward flexion being normal.  In contrast to the findings in May 2011, there was no evidence of muscle spasm or guarding.  Although some limitation of flexion was found on the January 2014 VA examination, it does not provide the basis for a rating in excess of 20 percent.  In fact, forward flexion of 75 degrees warrants a 10 percent rating.

As noted above, a higher rating for the Veteran's low back disability requires forward flexion to be limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.  Dorland's Illustrated Medical Dictionary, at 94 (32nd ed. 2012).  Since the Veteran retains some low back motion, the thoracolumbar spine is not immobile, and not ankylosed.  In sum, the findings do not support a higher rating based on limitation of motion.  

The Veteran's low back disability may also be rated based on increased rating under Diagnostic Code 5243.  

It was reported on the August 2011 VA examination that the Veteran had radicular pain.  When the examination was reviewed by a VA physician in July 2012, he concluded there was no objective evidence of radiculopathy.  In any event, the Veteran denied at the time of the August 2011 VA examination having had any incapacitating episodes.  Although she stated during the January 2014 VA examination that she had experienced incapacitating episodes during the preceding 12 months, the total duration was less than two weeks.  Such a finding is consistent with a 10 percent rating, and does not provide a basis on which a rating in excess of 20 percent may be assigned.  In any event, there is no indication in the record that any such periods of incapacitating episodes requiring bed rest had been prescribed by a physician.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's degenerative disc disease of the lumbar spine.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  Because the most recent examination, in January 2014, would not support a higher rating solely based on limitation of motion, the Board finds that the pain the Veteran reports is not shown to have caused restriction warranting an increased rating, and is contemplated by the rating currently assigned for her low back disability.

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  

The Board notes that this decision does not leave the Veteran without recourse.  If the service-connected disability should worsen in the future, the Veteran is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

      Additional considerations

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the degenerative disc disease of the lumbar spine are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

It is neither shown nor alleged that the Veteran's low back disability has precluded her from being gainfully employed.  The examiner noted following the January 2014 VA examination that the Veteran sometimes had missed work or been assigned light duty because of her back disability.  This does not suggest the Veteran is incapable of employment. Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability is not raised by the record in the context of this claim.


ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


